The respondent sued the appellant to recover for losses suffered on a car load of pears which the respondent's assignor contracted to sell to the appellant for delivery at Minneapolis, Minnesota, and which the appellant refused to receive. There was a trial before the court sitting without a jury. Findings of fact and conclusions of law were made in favor of the respondent, on which a judgment in his favor was entered.
[1] The appellant does not question the sufficiency of the findings to sustain the judgment, but contends that the evidence does not support the findings. This latter question we do not find presented by the record. Due, as the record discloses, to a misunderstanding of counsel representing the appellant, there was neither timely nor sufficient exceptions to the findings. The findings are, therefore, not before us for review, and we have no other alternative than to affirm the judgment. It is so ordered. *Page 357